Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in fig. 1, provide descriptive legends for numbers. For example, network devices 100 and terminals 200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 line 1 recites “The apparatus of claim 8”, claim 8 is a method claim. Examiner suggest correcting claim to - - -The apparatus of claim 19- - - .This Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6,16 and 17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i)	In claims 5 and 16, line 1, recite “wherein phases of the elements- - -”, the elements lack antecedent basis.
(ii) 	In claims 6 and 17, recites , in lines 2-3, “a location of the first location set in the amplitude matrix, the amplitude matrix is a matrix formed by the amplitudes of the elements in the weight matrix- - -“, “the first location set”, “the amplitude matrix”, “the amplitudes”, lack antecedent basis. This can be corrected by changing “the” to “a” or “an”.

Allowable Subject Matter
Claims 1-4, 7-11-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 12, 
CN 107733485 A (ATE Corporation) (see IDS) discloses a channel stare information feedback method and apparatus (see, paragraphs [0096] - [0147]): a receiving end may estimate different, frequency components corresponding to different paths by means of the resolution of the frequency domain channel response. The receiving end feeds back, to a transmitting end, channel state information including the frequency component information in the. frequency domain channel response. A processor executes the steps above according to program codes stored in the storage medium. The program may be stored in a computer readable storage medium.
However, none of the prior arts cited alone or in combination provides the motivation to teach generating indication information, wherein the indication information is used to indicate K N-dimensional spatial-domain component vectors, L M-dimensional frequency-domain component vectors, and a weight matrix, to indicate to construct an MxN-dimensional spatial-frequency matrix, or an M*N or NxM spatial-frequency matrix, wherein the spatial-frequency matrix comprises M N-dimensional precoding vectors, each preceding vector is applied to one of M frequency bands, the spatial-frequency matrix is generated by performing weighted combination on a plurality of spatial-frequency component matrices, each of the plurality of spatial-frequency component matrices is constructed based on two vectors, one of the two vectors is constructed based on one of the K N-dimensional spatial-domain component vectors, the other one of the two vectors is constructed based on one of the L M-dimensional frequency-domain component vectors, and the weight matrix is a matrix formed by weights of the plurality of spatial-frequency component matrices, wherein M>1, N>2, K>1, L>1, and M, N, K, and L are all integers; and sending the indication information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Suo et al (US 20090052357 A1) discloses method and system for achieving frequency domain scheduling in a time division duplex system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        February 13, 2021